BEAM, Circuit Judge,
dissenting.
I concur in most of the substantive conclusions reached by the majority. I agree with the FDIC, however, that we lack jurisdiction over most of the claims presented and that we should not entertain an appeal on those claims which may, in our discretion, be granted interlocutory review.
I am initially concerned with the invocation of a “law of the case” theory. It is misplaced as used for two reasons. First, the claims for which there has been no Fed.R.Civ.P. 54(b) certification are simply not ours to review. See 28 U.S.C. § 1292(b). Second, the earlier decision which we made on jurisdiction was incorrect2 and was based on slightly different arguments than those advanced by the FDIC at oral hearing.
I. BACKGROUND
I revisit some of the facts in an attempt to present my point of view in an orderly fashion. I cut through some of the interim actions and procedural steps or omit from the discussion certain parties in an endeav- or to abstain from needless detail and avoid confusion, if possible.
In January 1987, the Federal Savings and Loan Insurance Corporation (FSLIC) sued Capital Savings’ former directors and officers (McCuen parties). FSLIC sought damages for losses incurred by Capitol Savings, alleging various improvident acts by the officers and directors. That suit (underlying action) is styled FSLIC v. McCuen, Civ. No. 87-92-D-l (S.D.Ia.).
The McCuen parties, several months later, filed this suit (declaratory action) against American Casualty Company (ACC), the successor in interest to MGIC Indemnity Corporation [MGIC]. This suit is styled McCuen v. American Cas. Co., Civ. No. 87-54-D-1 (S.D.Ia.). The McCuen parties sought certain declarations of coverage under a policy of insurance issued by MGIC. ACC raised twenty-two affirmative defenses in its answer to the McCuen claims, including allegations that coverage was excluded under the MGIC policy to the extent that the directors and officers (1) gained illegal personal profit or advantage, (2) received payments in violation of law and (3) were dishonest.
The two cases (underlying action and declaratory action) were assigned to different judges. They proceeded on separate tracks for a period of time.
After a bench trial in 1988, the district court issued the first of four decisions rendered to date in the declaratory action. Of interest here, we note that the court found coverage for the McCuen parties under the terms of 'the MGIC policy. Expressly *1410recognizing that this judgment was not final, the court issued a Rule 54(b) certification for immediate appeal. See Findings of Fact, Conclusions of Law, and Declaratory Judgment (Sept. 29, 1988).
The McCuen parties then requested that the district court decide whether ACC had a duty to contemporaneously pay the defense costs in the underlying action. The district court, in December 1988, found such a duty. The district court again certified the judgment for immediate appeal. See Order and Enlarged Findings of Fact, Conclusions of Law and Declaratory Judgment (Dec. 15, 1988).
ACC petitioned this court for permission to take an interlocutory appeal under 28 U.S.C. § 1292(b). Permission was denied. McCuen v. American Cas. Co., No. 88-8207 (8th Cir. Jan. 24, 1989).
In February 1990, the two cases were, logically, transferred to the same district judge. Later, on the district court’s own motion, the cases were consolidated under Fed.R.Civ.P. 42(a) for consideration of two issues common to both cases: (1) whether the McCuen parties gave ACC notice of a particular claim and (2) whether the losses subject to a one million dollar coverage limit were an aggregate of three, as ACC claimed, or were in the number of eighteen, as the McCuen parties claimed.
After trial on April 11, 1990, the district court found no coverage for the particular claim and found that seventeen claims in the underlying action were covered for up to one million dollars each. The district court did not certify this order for immediate appeal. See Findings of Fact, Conclusions of Law and Partial Declaratory Judgment (Sept. 17, 1990). Furthermore, a motion to reconsider including a request for certification for immediate appeal was heard by the court. Certification was denied with an expression by the court that it did not believe that the declaratory action was final or ready for appeal until resolution of the underlying action. See Hearing Transcript, Motion to Reconsider at 16 (Oct. 12, 1990); see also Order (Oct. 12, 1990). In the October 12 order, the district court noted two additional issues in the declaratory action which it specifically stated that it had not decided — whether the policy provides a maximum aggregate limit of one million dollars per director and whether the payment of costs of defense depleted (cannibalizes) the maximum limits of coverage, whatever they prove to be. Nevertheless, ACC filed this appeal.
The McCuen parties filed a motion to dismiss on the grounds that the appeal was premature until the underlying action was concluded. A panel of this court, as indicated, denied the motion. Later, FDIC, the successor to FSLIC, intervened in this appeal. FDIC in its brief in intervention argues for dismissal on somewhat different grounds than those raised by the McCuen parties. FDIC emphasizes that the various district court decisions left significant issues in the declaratory action unresolved. Specifically, FDIC contends that the three issues involving illegal personal profits or advantage, payments received in violation of law and dishonesty, were not addressed by the district court and were explicitly left open for later consideration after completion of the underlying action.
II. DISCUSSION
The McCuen parties’ argument for dismissal emphasized that all issues in both of the consolidated actions had not been resolved. Although the circuits are split on the proper approach to appeals in such a situation — there appears to be four different rules — I would find that In re Massachusetts Helicopter Airlines, Inc., 469 F.2d 439, 441-42 (1st Cir.1972), expresses a workable rule. That is, where all the issues in one suit are decided, that action may be appealed. We do not have that situation here. Thus, our decision to permit the appeal to proceed was based upon a faulty premise and we should not be reluctant to reconsider the matter at this time.
FDIC properly argues the actual situation here. All the issues in the underlying action are unresolved and at least three issues in the declaratory action remain to be decided. These three issues, unresolved and uncertified, must await a decision in the underlying action because they depend *1411upon factual developments. At least one of the declaratory action claims addressed by the majority, the dollar limits on liability, has been decided by the district court but has not been certified for appeal. The district court, in fact, specifically refused certification on this issue. The majority, nonetheless, has decided to consider the substance of this claim because of a concession on limits of liability announced at oral argument by the McCuen parties. ACC, however, continues to argue in favor of a three million dollar limit, based, at least in part, upon factual matters developed at the April 11 trial which resulted in the partial declaratory judgment dated September 17, 1990. This, as you will recall, is the judgment for which certification was specifically denied by the district court.
III. CONCLUSION
In sum, then, there is no final decision as contemplated by 28 U.S.C. § 1291 in either action. An order is final when it “ends the litigation on the merits.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 467, 98 S.Ct. 2454, 2457, 57 L.Ed.2d 351 (1978) (quoting Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 633-34, 89 L.Ed. 911 (1945)); accord Barnes v. Bosley, 790 F.2d 718, 719 (8th Cir.1986) (quoting Coopers). We have no jurisdiction over the claims asserted by ACC absent Rule 54(b) certification. We have already denied interlocutory appeal on the only certified claims, which denial is the law of the case. Accordingly, we have no jurisdiction and this appeal should be dismissed.

. An administrative panel of this court, on which I was lead judge, denied a motion to dismiss filed by the McCuen parties. As lead judge, I accept primary responsibility for this error. The issue was renewed by FDIC in its substantive brief and at oral hearing.